Citation Nr: 0013087	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Evaluation of service-connected hemorrhoids, evaluated as 
noncompensably disabling from January 23, 1995.


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from April 1984 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1995 decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied 
service connection for bronchitis, residuals of a head 
injury, herpes simplex, left knee strain, a right ankle 
disability, and syphilis.  The September 1995 decision also 
granted service connection for hemorrhoids, a chin scar, and 
a left ankle disability and found these disabilities to be 
noncompensably disabling, effective from January 23, 1995.  
In October 1995, the veteran filed a notice of disagreement 
(NOD) as to all the above-noted issues, except for the claims 
of service connection for syphilis and a higher evaluation 
for a chin scar.  In January 1996, the RO, among other 
things, granted service connection for left knee strain and a 
right ankle disability and found these disabilities 
noncompensably disabling, effective from January 23, 1995.  
Therefore these issues are no longer in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  In February 1996, 
the RO denied service connection for left arm neuropathy and 
residuals of a cervical spine injury.  Also in February 1996, 
the veteran filed a NOD as to the September 1995 RO 
evaluation of the service-connected chin scar.  In March 
1996, the veteran filed a NOD as to the February 1996 denials 
of service connection for left arm neuropathy and residuals 
of a cervical spine injury.

In April 1997, the Board noted that the claims of service 
connection for syphilis and a higher evaluation for a left 
ankle disability were not before the Board because an appeal 
had not been perfected as to these issues.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302(c) (1999) (an 
appeal requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the 
case).  The Board directed the RO to issue a statement of the 
case (SOC) with respect to the claims of service connection 
for left arm neuropathy and residuals of a cervical spine 
injury, as well as the claim for a higher evaluation for a 
chin scar.  It was also noted that the RO needed to issue to 
the veteran notice of its January 1996 decision.  The 
remaining issues were remanded for further development.

Initially, the Board notes that the April 1997 remand by the 
Board referred to one of the claims on appeal as involving 
the question of entitlement to an increased rating.  However, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) recently held, in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead represents an appeal of an 
initial rating.  Consequently, the Board has re-characterized 
the rating issue on appeal as an evaluation of an original 
award.

In August 1999, the RO granted service connection for herpes 
simplex.  Therefore, this issue is no longer in appellate 
status.  See AB, supra.

The Board next notes that, while in remand status, the 
veteran wrote to the RO on a number of occasions.  The most 
recent correspondence, dated in March 1999, contained his new 
address.  Subsequently, in September 1999, the RO issued a 
SOC as to the issues of service connection for left arm 
neuropathy and residuals of a cervical spine injury and as to 
the claim for a higher evaluation for his service-connected 
chin scar.  However, this SOC was not mailed to the veteran's 
"latest address of record."  See 38 C.F.R. § 19.30(a) 
(1999).  Additionally, the post-remand record does not show 
that the RO issued, to the veteran, notice of its January 
1996 decision as was directed by the Board in its April 1997 
remand.  Therefore, on remand, corrective action is required.

Similarly, in September 1999, the RO issued a supplemental 
statement of the case (SSOC) as to the appellate issues of 
service connection for bronchitis and residuals of a head 
injury, as well as to the claim for a higher evaluation for 
hemorrhoids.  However, the SSOC was not mailed to the 
veteran's "latest address of record."  Id.  Therefore, a 
second remand is required for the RO to re-mail the SSOC to 
the veteran's latest address of record.  38 C.F.R. § 19.31 
(1999); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

This case is REMANDED for the following actions:

The SSOC dated in August 1999 which was 
sent to the veteran's old address in 
September 1999 should be re-issued to the 
veteran's latest address of record.  If 
additional evidence is received, another 
SSOC should be prepared, that is, if any 
benefit sought is again denied.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


